People v Barone (2015 NY Slip Op 00652)





People v Barone


2015 NY Slip Op 00652


Decided on January 27, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 27, 2015

Tom, J.P., Mazzarelli, Friedman, Richter, Manzanet-Daniels, JJ.


5248/08 5708 6241] 5707

[*1] The People of the State of New York, Respondent, [M-6240 &
vVincent Barone, Defendant-Appellant. 
The People of the State of New York, Respondent, -against-. Reddy Kancharla, Defendant-Appellant.


Baker Botts LLP, New York (Andrew M. Lankler of counsel), for Vincent Barone, appellant.
Zuckerman Spaeder, LLP, New York (Paul Shechtman of counsel), for V. Reddy Kancharla, appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Diana Florence of counsel), for respondent.

On remittitur from the Court of Appeals (23 NY3d 294 [2014]), judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered May 26, 2010, convicting defendant Vincent Barone, after a jury trial, of enterprise corruption, attempted grand larceny in the third degree, two counts of scheme to defraud in the first degree and nine counts of offering a false instrument for filing in the first degree, and sentencing him to an aggregate term of 5 1/3 to 16 years, as previously modified (101 AD3d 585 [1st Dept 2012]) to the extent of directing that certain sentences be served concurrently, unanimously modified further, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the enterprise corruption conviction to a term of 1 1/3 to 4 years, resulting in a new aggregate term of 1 1/3 to 4 years, and otherwise affirmed. Judgment, same court and Justice, rendered April 7, 2010, convicting defendant V. Reddy Kancharla, after a jury trial, of enterprise corruption, two counts of scheme to defraud in the first degree, nine counts of offering a false instrument for filing in the first degree and three counts of falsifying business records in the first degree, and sentencing him to an aggregate term of 7 to 21 years, as previously modified (id.) to the extent of vacating certain convictions of offering a false instrument for filing and directing that certain sentences be served concurrently, unanimously modified further, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the enterprise corruption conviction to a term of 1 1/3 to 4 years, resulting in a new aggregate term of 1 1/3 to 4 years, and otherwise affirmed. The matter [*2]is remitted to Supreme Court for further proceedings pursuant to CPL 460.50 (5) as to both defendants and proceedings in accordance with the stipulation of the parties regarding financial liability.
Defendants concede that the verdict is not against the weight of the evidence.
M-6240 &
M-6241 -	 People v Barone & Kancharla,
Motions to withdraw appeal denied as academic.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2015
CLERK